 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    DEAN FISTER,
                                                       NO: 2:17-CV-0328-TOR
 8                              Plaintiff,
                                                       ORDER OF DISMISSAL WITH
 9          v.                                         PREJUDICE

10    ROOF PROS STORM DIVISION,
      INC., a Wisconsin corporation;
11    CHRISTOPHER MCKINNEY, an
      individual, AMANDA ENGSTROM,
12    an individual, CHRIS POSSEHL, an
      individual, OHIO CASUALTY
13    INSURANCE COMPANY, a New
      Hampshire Company,
14
                                Defendants.
15

16         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

17   Prejudice (ECF No. 32). The stipulation is filed pursuant to Federal Rule of Civil

18   Procedure 41(a)(1)(A)(ii) and LCivR 41(a)(1)(B). The Court has reviewed the

19   record and files herein, and is fully informed.

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

 2   a court order by filing a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 5   DISMISSED with prejudice and with each party to bear its own fees and costs.

 6         The District Court Executive is directed to enter this Order and Judgment

 7   accordingly, furnish copies to counsel, and CLOSE the file.

 8         DATED December 19, 2018.

 9

10
                                     THOMAS O. RICE
11                            Chief United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
